Citation Nr: 1429564	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a colon disability, to include ulcerative colitis and precancerous polyps, as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue has been recharacterized, as noted on the title page, to comport with the evidence of record and the applicable laws and regulations.  

This matter was previously before the Board and remanded in August 2009, July 2012, and December 2013 for further development of the record.  As discussed below, the RO substantially complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

2.  Ulcerative colitis and precancerous polyps are not on the list of diseases presumed service connected in veterans exposed to Agent Orange.  

3.  A colon disability did not manifest in service, malignant tumors did not manifest within one year of separation or for many years thereafter, and a colon disability is unrelated to a disease, injury, or event in service, to include exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis and precancerous polyps may not be presumed to be related to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  A colon disability was not incurred in or aggravated by service nor many any malignant tumors be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination and addendum opinion.  As discussed below, the opinion is adequate.  In addition, all identified service personnel records, service treatment records, and post-service treatment records were obtained.  To the extent that there were outstanding treatment records that were not obtained, the Veteran was provided with the appropriate authorization and release forms, but did not return the signed form so that the treatment records could be obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, there was substantial compliance with the August 2009, July 2012, and December 2013 remand directives.  In this regard, the records referable to the Veteran's service in the Republic of Vietnam have been obtained and his service has been substantiated.  Efforts were also made to obtain all identified post-service treatment records relating to a colon disability.  Although there was no annotation in the file regarding the inability to obtain the treatment records from the 1970's forward and the treatment records relating to colonoscopies done as recently as the summer of 2010, in February 2014, the RO provided the Veteran with proper forms for the Veteran to sign and return so that the RO could request the treatment records.  As the Veteran did not return the forms, the Board finds that the RO substantially complied with the remand directives and satisfied its duty to assist.  The Veteran was also afforded a VA examination in September 2012 and an addendum opinion was provided in January 2014 to determine the etiology of the claimed ulcerative colitis, in which the examiner considered the Veteran's lay statements that he was treated for ulcerative colitis in 1972 and again in 2005 and the examiner addressed pertinent medical literature in his opinion.  Accordingly, the Board finds the opinion to be adequate and that there was substantial compliance with the remand directives.  

The Board will therefore proceed to the merits of the appeal. 


Legal Principles and Analysis

The Veteran asserts that he has ulcerative colitis due to exposure to Agent Orange while serving in the Republic of Vietnam.  The Board notes that during the pendency of the appeal the Veteran was also diagnosed with precancerous polyps in his colon.  Accordingly, the Board will expand the Veteran's claim for service connection for ulcerative colitis to service connection for a colon disability, to include ulcerative colitis and precancerous polyps.  

The Veteran served in Vietnam between July 1966 and June 1970 and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Ulcerative colitis and precancerous polyps are not on the list of presumptive diseases.  The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Consequently, entitlement to service connection for ulcerative colitis or precancerous polyps is not warranted on a presumptive basis based on the Veteran's exposure to Agent Orange.  

The failure of the Veteran to establish entitlement based on the presumption does not end the Board's discussion.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Board finds, however, that entitlement is not warranted on any other basis, for the following reasons.

As an initial matter, the Veteran does not claim, and the evidence does not reflect, that a colon disability resulted from combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Establishing service connection on a direct incurrence basis generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As "malignant tumors" is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's April 1970 separation examination disclosed that the all systems, to include abdomen and viscera, anus and rectum, and "g-u" systems were normal.  The Veteran's service treatment records also revealed no complaints, diagnoses, or treatment rendered referable to a colon disability or malignant tumors.  The Veteran was first diagnosed with precancerous, malignant, polyps in 2007.  To the extent that the malignant polyps are tumors, the evidence reflects that malignant tumors in the colon did not manifest in service or for many years thereafter.  There is no indication that there were characteristic manifestations to identify the disease process during service and malignant tumors were not identified or diagnosed during service.  As malignant tumors were not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for malignant tumors is not warranted on a presumptive basis.  

The only remaining consideration is whether the Veteran's colon disability, to include ulcerative colitis and precancerous polyps, is related to an injury, disease, or event in service, to include exposure to Agent Orange.  

The Veteran's treatment records contain notations of active colitis from February 2005.  The Veteran reported that he had a history of bloody diarrhea in 1973 with a subsequent diagnosis of ulcerative colitis by colonoscopy and biopsy.  The Veteran further noted that he took medication for about one year and was asymptomatic since that time.  

The Veteran's February 2006 Agent Orange examination results contained a notation of "unknown related to Agent Orange" that appeared to be associated with the claimed ulcerative colitis.   

In September 2012, the Veteran was afforded a VA examination to determine whether the ulcerative colitis was related to service, to include to his exposure to Agent Orange.  The VA examiner opined that it was not at least as likely as not that any ulcerative colitis was incurred in or aggravated by service, because the VA has not acknowledged any association between ulcerative colitis and herbicide exposure.  

An addendum opinion was provided in January 2014.  The examiner reiterated that that the Veteran's ulcerative colitis was diagnosed three years after military service discharge and, according to the medical literature that he has read, there was no known association between herbicide exposure and ulcerative colitis.  As the examiner noted the existence of the precancerous polyps (lesions), but only rendered a diagnosis of ulcerative colitis, the Board finds that although the examiner only specifically referenced the ulcerative colitis in his opinion, the precancerous polyps were implicitly included in the diagnosis of ulcerative colitis and likewise, in the opinion.  

The Board has considered the representative's argument in the May 2014 Informal Hearing Presentation that the VA examiner's opinion was inadequate because the examiner did not opine as to whether service connection could be granted on a direct basis.  However, the Board finds that the examiner's opinion was on direct basis.  As the Veteran was not entitled to service connection on a presumptive basis, the opinion was provided in regard to entitlement to service connection on a direct basis.  In regard to whether the current disability was otherwise related to service, the Veteran's primary argument was that his colon disability was related to his exposure to Agent Orange during service.  Neither the Veteran nor the record suggested that there was an additional in-service event, injury, or disease to relate to the current disability aside from the in-service exposure to Agent Orange.  

The Board notes that in the June 2009 Informal Hearing Presentation, the representative reported that the Committee found inadequate or insufficient evidence to establish a relationship between herbicide exposure and gastrointestinal or digestive diseases, but that it also stated that the effects of herbicides on the intestines were not well understood.  The representative referenced a 2005 study wherein mice were given dioxins.  The study showed changes in villous structure and nuclear/cytoplasm ration in the epithelial cells of the intestines.  The Board finds that the failure of the examiner to specifically address the representative's argument does not render the opinion inadequate.  The examiner endorsed that he reviewed the entire claims file prior to providing an opinion, and therefore, the Board finds that the examiner considered the arguments while formulating his opinion.  The Board also does not find the references to be particularly probative as they do not establish that the Veteran's current colon disability was related to exposure to Agent Orange, only that the relationship between intestines and herbicide exposure were not well understood and herbicides may lead to some changes in the intestines of mice.  The information is thus too tenuous to relate to humans in general or the Veteran in particular.  

The Board has also considered the Veteran's lay statements that he developed ulcerative colitis as a result of his exposure to Agent Orange.  Specifically, in March 2006, he reported that he was first diagnosed with ulcerative colitis in 1972, and after a period of remission was diagnosed with active colitis again in 2005.  He stated that he continued to take medication and have difficulty with bowel movements.  He further reported that "no cause was given but think it may be directly related to agent orange exposure."  The Veteran competent to relate his observable symptoms and their history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the Veteran's statement regarding etiology likely referred to his physician not providing a cause and the Veteran believing that his colitis was due to Agent Orange exposure.  However, assuming that the Veteran's physician did tell him that the ulcerative colitis was related to Agent Orange exposure, the Veteran is competent to relate what his physician has told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, however, finds the VA medical examiner's opinion to be of greater probative value than the Veteran's lay statements and the potential statement from the Veteran's physician as the VA examiner provided a rationale that was based on medical principles and literature compared to the reasoning of the Veteran which was not specific and the reasoning of the physician which was not known.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, the lay statements are accorded little probative value and little credibility.  

Under the circumstances, the Veteran has not met the requirements to establish service connection for a colon disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a colon disability, to include ulcerative colitis and precancerous polyps is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


